Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/706167     Attorney's Docket #:  QC192049
Filing Date: 12/6/2019; 					
Applicant: Jonghae Kim et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 3/142022 has been acknowledged.

Election/Restrictions
	Applicant's election with traverse of Species III (claims 1-20) filed 8/24/2021 is acknowledged.  Claims 1-20 will be examined.
	
Specification
In paragraph [0026], line 5, the phrase “a plurality of bonding layer interconnects 128” is labeled “126” in figure 6.  Item “128” is shown in figure 2 but not described in paragraph [0022].  
In paragraph [0022], line 6, the phrase “a plurality of end of line (EL) contacts 126” is properly labeled.  However, item number “128” is unclear what is being defined since it is not described in paragraph [0022]. 
Note: In all changes, they should be consistent throughout the specification with the same numbers and/or words.
Appropriate correction is required.
Drawings
Applicant’s response filed 3/14/2022, under “Objection to Specification” states “Also, FIG. 6 is amended to enhance consistencies with paragraph [0026].  Both annotated and replacements sheets for FIG. 6 are submitted along with this Amendment.”  No drawing was submitted with this amendment.  Both annotated and replacements sheets for FIG. 6 should be submitted.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 5 is missing “an integrated device 500”, the shield 190 appears to be misplaced if it is meant to identify the shield in figure 5 with the “shielded” section in the figure, the bonding layer 120 is not labeled, wherein are the different planes, for example, first plane, second plane, third plane and fourth plane shown in the drawing of figure 5 and items are described as elements of the shield but are not shown within the shielded section of figure 5. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the structure of the shield, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
In regards to claims 1, 8 and 15, it is clear from the features of the independent claims together with the description, e.g. in paragraph [0025], that the application aims at providing shielding of electromagnetic radiation between an active device of a first device layer and a passive device of the second device layer.  The skilled person appreciates that  corresponding shield would have to arranged between said devices.  However, the independent claims merely define a vertical shielding structure comprising a bonding contact and conductive elements in three additional underlying planes.  The information regarding the position of the shield relative to the devices is defined in claims 1 and 15 as in between the active device and the passive device, but does not provide the structure of the shield.  Figure 5 show an enclosed area for the shield, but claim 1 claims elements that are not within the enclosed are for the shield  For example, “means for shielding electromagnetic (EM) waves comprising a plurality of bonding contacts in a first plane of the first device bonding layer, a plurality of bonding layer contacts in a second plane parallel to the first plane, and a plurality of end of line interconnects in a fourth plan parallel to the third plane opposite the second plane” appear to be structure not within the shield area does not seem to provide the essential features.  For example, in claim 15, “a shield around the active device” and “wherein the shield is in between the active device and the passive device” does not provide the essential features.  Similarly the definition of claim 8 that the shielding means is in between the active device and the passive device does not seem to provide the essential features. 
In regards to claim 6 and 13, it appears relevant for a possible clarification.  However, they merely define the result to be achieved without defining respective structural features.  It appears that structural features described in the context of figures 5 and 6 might be helpful to provide the essential features in a clear manner.  The description of a shield is configured to surround a top and one side of the active device does not provide essential structure of “a shield around the active device” in claim 6 and “the means for shielding EM waves is configured to surround a top and one side of the active device” in claim 13.
In regards to claim 1 and 8, it appears there does not seem to be any difference between the defined “shield” and “means for shielding” respectively.  Consequently claim 8 differ from claim 1 only in the additional limitation that the shielding means surround the active device.  Both claim the shield is in between the active device and the passive device.  Should the claim be drafted so as to depend on claim 1?  However, in view of the above discussed missing essential features, it appears that appropriately amended claims 1 and 8 would aim at identical subject matter.    The independent claim appears to lack conciseness.
In claims 1 and 8,  the claims appear to not correspond in terms of features.  In particular the features defining structural details of the shield are missing from claim 15 and are only defined in claim 16.  The detail of structure appears to be outside of the structure of the shield.   The missing correspondence leads to a lack of clarity and feature to state the technical features of the invention.
In claim 16, the specification of paragraph [0025], elements are detailed as elements that are part of the shield.  However, the drawings do not show the elements as part of the shielded area shown in the drawings.  The drawings show an area labeled “shielded.”  The shield label of 190 is confusing to what shows the shielded area and what is included in this area.   The 190 is unclear in what it is represented.  The shielded placement appear to show the area that is shielded.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
Claims 1-20 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In regards to claim 1, it is unclear and confusing to what is meant by “a shield around the active device and comprising a plurality of bonding contacts in a first plane of the first device bonding layer, a plurality of bonding layer contacts in a second plane parallel to the first plane, a plurality of bonding layer interconnects in the second plane, a plurality of vias in a third plane parallel to the second plane opposite the first plane, and a plurality of end of line interconnects in a fourth plane parallel to the third plane opposite the second plane.”  Is this structure claiming the structure of the shield?  In the drawing of figures 5 and 6, this claimed structures appear to not be a part of the shield structure.  However, it is claimed as part of the shield structure here.  Therefore, it is confusing to what is and is not a part of the shield structure?  
In regards to claims 6 and 20, it is unclear and confusing to how “the shield is configured to surround a top and one or more sides the active device.”     How can you surround the active device with a top and one side?  What structures shows this?
In regards to claim 8, it is unclear and confusing to what is meant by “means for  shielding electromagnetic (EM) waves comprising a plurality of bonding contacts in a first plane of the first device bonding layer, a plurality of bonding layer contacts in a second plane parallel to the first plane, a plurality of bonding layer interconnects in the second plane, a plurality of vias in a third plane parallel to the second plane opposite the first plane, and a plurality of end of line interconnects in a fourth plane parallel to the third plane opposite the second plane.”  Is this structure claiming the structure of the shield?  In the drawing of figures 5 and 6, this claimed structures appear to not be a part of the shield structure.  However, it is claimed as part of the shield structure here.  Therefore, it is confusing to what is and is not a part of the shield structure?   
In regards to claim 13, it is unclear and confusing to how “the means for shielding EM waves is configured to surround a top and one or more sides the active device.”     How can you surround the active device with a top and one side?  What structures shows this?
In regards to claim 15, it is unclear and confusing to what is meant by “forming a shield around the active device” and “wherein the shield is in between the active device and the passive device.”   The phrase “shield around” is confusing to how is this shield around the active device.  Is it around the sides of the active device, is it around the top and bottom of active device, is it complete around the active device and what structure represents the shielding to performing this shield around the active device?
In regards to claim 16, it is unclear and confusing to what is meant by “forming the shield comprises: forming a plurality of bonding contacts in a first plane of the first device bonding layer; forming a plurality of bonding layer contacts in a second plane parallel to the first plane; forming a plurality of bonding layer interconnects in the second plane; forming a plurality of vias in a third plane parallel to the second plane opposite the first plane; and forming a plurality of end of line interconnects in a fourth plane parallel to the third plane opposite the second plane, wherein the plurality of bonding layer contacts couple at least one of the plurality of bonding layer interconnects to at least another one of the plurality of bonding layer contacts and the plurality of end of line interconnects couple at least one of the plurality of vias to at least another one of the plurality of vias.”   In the specification of paragraph [0025], elements are detailed as elements that are part of the shield.  However, the drawings do not show the elements as part of the shielded area shown in the drawings.  The drawings show an area labeled “shielded.”  The shield label of 190 is confusing to what shows the shielded area and what is included in this area.   The 190 is unclear in what it is represented.  The shielded placement appear to show the area that is shielded.  For examination purposes, the Examiner takes the position that of figure 5 with the elements outside of the shielded area.
In regards to claims 17 and 19, “the phrase “the first device layer” lacks antecedent basis. It is unclear and confusing to if this should be “the first device layer” or “the first device substrate”.
Any of claims 1-20 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically rejected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-20, insofar as they can be understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. Patent Application Publication # 2019/0074267 A1).
In regards to claim 15, Yang et al. (figures 2d, 3d, 4a, 6a and 10a) specifically figure 10a (see paragraph [0049]) show a method for manufacturing an integrated device, the method comprising: forming a first device substrate (figure 10a; encapsulant 220); forming an active device 104 in the first device substrate 220; forming a shield 414,201 around (201 around 104) the active device (figure 10a; shield 414,201 around 104); forming a first device bonding layer 252 on a first side of the first device substrate (220; figure 3d); forming a second device substrate (figure 10a; encapsulant 170); forming a passive device (e.g. inductor 160) in the second device substrate 170; forming a second device bonding layer 153 on a first side of the second device substrate 170; and bonding the first device bonding layer 252 to the second device bonding layer (153; see figure 10a), wherein the second device bonding layer 153 is attached to and in contact with the first device bonding layer 252, and wherein the shield (414 is between 104 and 160) is in between the active device 104 and the passive device 160.
In regards to claim 16, Yang et al. show forming the shield 414,201 comprises: forming a plurality of bonding contacts in a first plane of the first device bonding layer 252;   The examiner takes the position that this structure is not of the shield for forming a plurality of bonding layer contacts in a second plane parallel to the first plane; forming a plurality of bonding layer interconnects in the second plane; forming a plurality of vias in a third plane parallel to the second plane opposite the first plane; and forming a plurality of end of line interconnects in a fourth plane parallel to the third plane opposite the second plane, wherein the plurality of bonding layer contacts couple at least one of the plurality of bonding layer interconnects to at least another one of the plurality of bonding layer contacts and the plurality of end of line interconnects couple at least one of the plurality of vias to at least another one of the plurality of vias.
In regards to claim 17, Yang et al. (see figures 3d, 6a and 10a) further comprising forming a plurality of I/O pins 210 and a plurality of ground coFor examination, ttacts (other 210) at a first side of the first device layer 230, and wherein the first device bonding layer is at a second side of the first device layer 230 opposite the first side of the first device layer 230 (see paragraph [0038]). 
In regards to claim 18, Yang et al. (see figure 6b) show wherein the shield (figure 10a; shield 291,414) is coupled to at least one of the plurality of ground contacts. 
In regards to claim 19, Yang et al. show wherein the shield (figure 10a; shield 201,414) is configured to surround 201 at least one of plurality of I/O pins 210 at the first side of the first device layer 230 (see paragraph [0038]). 
In regards to claim 20, Yang et al. show wherein the shield 414,201 is configured to surround a top (414 in figure 10a) and one or more sides (201 in figure 10a) the active device 104.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20, insofar as they can be understood,  are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (U.S. Patent Application Publication # 2010/0078778 A1) in view of Barth et al. (2) (U.S. Patent Application Publication # 2010/0078777 A1) and further in view of Yang et al. (U.S. Patent Application Publication # 2019/0074267 A1).

In regards to claim 1, Barth et al. (figures 1b, 2b and 5b) show an integrated device comprising: a first device layer (SoC 99) comprising an active device (e.g. figure 5b; (58)) and a first device bonding layer (figures 2b and 5b; see paragraph [0043]); and a shield 30 comprising a plurality of bonding contacts (88; see paragraphs [0040] and [0056]) in a first plane of the first device bonding layer, a plurality of bonding layer contact ((92) see paragraph [0040]; not shown in figure 5b) in a second plane parallel to the first plane, a plurality of bonding layer interconnects ((85); see figure 5b) in the second plane, a plurality of vias ((91); see figure 1b) in a third plane parallel to the second plane opposite the first plane, and a plurality of end of line interconnects (M4) in a fourth plane parallel to the third plane opposite the second plane, wherein the plurality of bonding layer interconnects (85) couple at least one of the plurality of bonding layer interconnects ((92); see observation in section VIII. 4.1 above) to at least another one of the plurality of bonding layer interconnects contacts ((92): see figure 2b) (paragraphs [0006], [0024], [0033]-[0035], and [0039]-[0045]), but fail to explicitly show a second device layer comprising a passive device and a second device bonding layer, the second device layer attached to the first device bonding layer; and the plurality of end of line interconnects couple at least one of the plurality of vias to at least another one of the plurality of vias. 
A second device layer comprising a passive device and a second device bonding layer, the second device layer attached to the first device bonding layer is an obvious design option.  The device of figure 2b of Barth et al. discloses shield 30 having a planar mesh-shaped top portion disposed over RF circuit (1 see paragraph [0043]).  According to paragraph [0024] said shield may inter alia aim at shielding an adjacent chip.  Although this is not explicitly described in Barth et al., said mesh shaped arrangement of shield 30 as well as the above mentioned bonding contacts 88 strongly suggest to provide the disclosed device in a stacked, bonded configuration with an RF sensitive (or RF emitting) device layer.   The feature that such an RF sensitive (or RF emitting) device layer comprises a passive device is clearly a very typical arrangement.
It is further noted that bonding a passive device layer on an active device layer is a routine track for the skilled person and e.g. described in Barth et al.
The plurality of end of line interconnects couple at least one of the plurality of vias to at least another one of the plurality of vias is also suggested by Barth et al.   Figure 5b merely shows a vertical shield portion 123; interconnect RF barrier; (see paragraph [0045]) comprising a short end of line interconnect M4.  However, figure 8a discloses an embodiment of a shield around RF circuit 1 where a series of longitudinally extended interconnect RF barriers 123 are arranged to surround the RF circuit and build a fence (see also paragraph [0034]).  In this arrangement, it would be obvious for the skilled person to provide more than one via 91 along such a longitudinally extended interconnect RF barrier 123 where ever possible.
As further support for this argument reference is made to Barth et al. (2), which is a close family member of Barth et al. comprising the same technical aim of shielding an RF circuit with shielding structures.   Barth et al. (2) depicts e.g. in figures 2c, 6b, 7b etc longitudinally extended interconnect RF barriers 123 where a plurality of vias is coupled to one another by end of line interconnect M4.  It is clear that the skilled person will provide an increased density of the vertical depending on shielding requirements of a given device (see also paragraph [0037] in Barth et al. (2).	
Therefore, in the present case of a combination of more than two pieces of prior art is justified because features a second device layer and the plurality of end of line interconnects are a mere aggregation which is clearly not interrelated and no unexpected synergetic effect will result therefrom.
The combination of Barth et al. as modified by Barth et al. (2) show the features of the claimed invention as detailed above, but fail to explicitly show the second device bonding layer attached to and in contact with the first device bonding layer, and a shield around the active device and wherein the shield is in between the active device and the passive device. 
Yang et al. (figures 2d, 3d, 4a, 6a and 10a) specifically figure 10a (see paragraph [0049]) show the second device bonding layer 153 attached to and in contact with the first device bonding layer 252, and a shield 414,201 around the active device (figure 10a; shield 414,201 around 104) and wherein the shield (414 is between 104 and 160) is in between the active device 104 and the passive device 160.
Therefore, it would be obvious to one of ordinary skill at the time of the invention to use the shield of Yang et al. in the combination of Barth et al. as modified by Barth et al. (2) for the purpose of provide testing an electromagnetic interference shield over a SiP module.
In regards to claim 2, Barth et al. as modified by Barth et al. (2)/Yang et al. discloses wherein the shield 30 is coupled to a ground (see paragraph [0042]). 
In regards to claim 3, Barth et al. as modified by Barth et al. (2) /Yang et al.  discloses further comprising a plurality of I/O pins 70,68,64 and a plurality of ground contacts (other 70,68,64) at a first side of the first device layer, and wherein the first device bonding layer is at a second side of the first device layer opposite the first side of the first device layer. 
In regards to claim 4, Barth et al. as modified by Barth et al. (2) /Yang et al.  discloses wherein the shield 30 is coupled to at least one of the plurality of ground contacts (see paragraph [0042]). 
In regards to claim 5, Barth et al. as modified by Barth et al. (2) /Yang et al.  discloses wherein the shield 30 is configured to surround at least one of plurality of I/O pins 70,68,64 at the first side of the first device layer. 
In regards to claim 6, Barth et al. as modified by Barth et al. (2) discloses the features of the claimed invention as detailed above, but fail to explicitly show wherein the shield is configured to surround a top and one or more sides of the active device.
 Yang et al. (figures 2d, 3d, 4a, 6a and 10a) specifically figure 10a (see paragraph [0049]) show wherein the shield 414,201 is configured to surround a top (with 414 on top) and one or more sides 201 of the active device 104. 
Therefore, it would be obvious to one of ordinary skill at the time of the invention to use the shield of Yang et al. in the combination of Barth et al. as modified by Barth et al. (2) for the purpose of provide testing an electromagnetic interference shield over a SiP module.
In regards to claim 7, Barth et al. as modified by Barth et al. (2) /Yang et al.  discloses wherein the integrated device is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (see paragraph [0032] and [0034]). 
In regards to claim 8, Barth et al. (figures 1b, 2b and 5b) show an integrated device comprising: a first device layer (SoC 99) comprising an active device (e.g. figure 5b; (58)) and a first device bonding layer (figures 2b and 5b; see paragraph [0043]); and means for shielding electromagnetic (EM) waves 30, the means for shielding EM waves surrounding the active device comprising a plurality of bonding contacts (88; see paragraphs [0040] and [0056]) in a first plane of the first device bonding layer, a plurality of bonding layer contact ((92) see paragraph [0040]; not shown in figure 5b) in a second plane parallel to the first plane, a plurality of bonding layer interconnects in the second plane, a plurality of vias ((91); see figure 1b) in a third plane parallel to the second plane opposite the first plane, and a plurality of end of line interconnects in a fourth plane parallel to the third plane opposite the second plane, wherein the plurality of bonding layer interconnects 85 couple at least one of the plurality of bonding layer interconnects ((92); see observation in section VIII. 4.1 above) to at least another one of the plurality of bonding layer interconnects ((92): see figure 2b) (paragraphs [0006], [0024], [0033]-[0035], and [0039]-[0045]), but fail to explicitly show a second device layer comprising a passive device and a second device bonding layer, the second device layer attached to the first device bonding layer; and the plurality of end of line interconnects couple at least one of the plurality of vias to at least another one of the plurality of vias. 
A second device layer comprising a passive device and a second device bonding layer, the second device layer attached to the first device bonding layer is an obvious design option.  The device of figure 2b of Barth et al. discloses shield 30 having a planar mesh-shaped top portion disposed over RF circuit (1 see paragraph [0043]).  According to (paragraph [0024]) said shield may inter alia aim at shielding an adjacent chip.  Although this is not explicitly described in Barth et al., said mesh shaped arrangement of shield 30 as well as the above mentioned bonding contacts 88 strongly suggest to provide the disclosed device in a stacked, bonded configuration with an RF sensitive (or RF emitting) device layer.   The feature that such an RF sensitive (or RF emitting) device layer comprises a passive device is clearly a very typical arrangement.
It is further noted that bonding a passive device layer on an active device layer is a routine track for the skilled person and e.g. described in Barth et al.
The plurality of end of line interconnects couple at least one of the plurality of vias to at least another one of the plurality of vias is also suggested by Barth et al.   Figure 5b merely shows a vertical shield portion 123; interconnect RF barrier; (see paragraph [0045]) comprising a short end of line interconnect M4.  However, figure 8a discloses an embodiment of a shield around RF circuit 1 where a series of longitudinally extended interconnect RF barriers 123 are arranged to surround the RF circuit and build a fence (see also paragraph [0034]).  In this arrangement, it would be obvious for the skilled person to provide more than one via 91 along such a longitudinally extended interconnect RF barrier 123 where ever possible.
As further support for this argument reference is made to Barth et al. (2), which is a close family member of Barthet al. comprising the same technical aim of shielding an RF circuit with shielding structures.   Barth et al. (2) depicts e.g. in figures 2c, 6b, 7b etc longitudinally extended interconnect RF barriers 123 where a plurality of vias is coupled to one another by end of line interconnect M4.  It is clear that the skilled person will provide an increased density of the vertical depending on shielding requirements of a given device (see also paragraph [0037] in Barth et al. (2).	
Therefore, in the present case of a combination of more than two pieces of prior art is justified because features a second device layer and the plurality of end of line interconnects are a mere aggregation which is clearly not interrelated and no unexpected synergetic effect will result therefrom.
The combination of Barth et al. as modified by Barth et al. (2) show the features of the claimed invention as detailed above, but fail to explicitly show the second device bonding layer attached to and in contact with the first device bonding layer, and a shield around the active device and wherein the means for shielding EM waves is in between the active device and the passive device. 
Yang et al. (figures 2d, 3d, 4a, 6a and 10a) specifically figure 10a (see paragraph [0049]) show the second device bonding layer 153 attached to and in contact with the first device bonding layer 252, and a shield 414,201 around the active device (figure 10a; shield 414,201 around 104) and wherein mean for shielding EM waves (414 is between 104 and 160) is in between the active device 104 and the passive device 160.
Therefore, it would be obvious to one of ordinary skill at the time of the invention to use the means for shielding of Yang et al. in the combination of Barth et al. as modified by Barth et al. (2) for the purpose of provide testing an electromagnetic interference shield over a SiP module.
In regards to claim 9, Barth et al. as modified by Barth et al. (2) /Yang et al.  discloses  wherein the means for shielding EM waves 30 is coupled to a ground (see paragraph [0042]).
In regards to claim 10, Barth et al. as modified by Barth et al. (2) /Yang et al.  discloses further comprising a plurality of I/O pins 70,68,64 and a plurality of ground contacts (other 70,68,64) at a first side of the first device layer, and wherein the first device bonding layer is at a second side of the first device layer opposite the first side of the first device layer. 
In regards to claim 11, Barth et al. as modified by Barth et al. (2)/Yang et al.  discloses wherein the means for shielding EM waves 30 is coupled to at least one of the plurality of ground contacts (see paragraph [0042]). 
In regards to claim 12, Barth et al. as modified by Barth et al. (2) /Yang et al.  discloses wherein the means for shielding EM waves 30 is configured to surround at least one of plurality of I/O pins 70,68,64 at the first side of the first device layer. 
In regards to claim 13, Barth et al. as modified by Barth et al. (2) discloses the features of the claimed invention as detailed above, but fail to explicitly show wherein the means for shielding EM waves is configured to surround a top and one or more sides of the active device.
 Yang et al. (figures 2d, 3d, 4a, 6a and 10a) specifically figure 10a (see paragraph [0049]) show wherein the means for shielding EM waves 414,201 is configured to surround a top (with 414 on top) and one or more sides 201 of the active device 104. 
Therefore, it would be obvious to one of ordinary skill at the time of the invention to use the means for shielding EM waves of Yang et al. in the combination of Barth et al. as modified by Barth et al. (2) for the purpose of provide testing an electromagnetic interference shield over a SiP module.
In regards to claim 14, Barth et al. as modified by Barth et al. (2) /Yang et al.  discloses wherein the integrated device is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (see paragraph [0032] and [0034]). 
In regards to claim 15, Barth et al. (figures 1b, 2b and 5b) show a method for manufacturing an integrated device, the method comprising: forming a first device substrate (SoC 99); forming an active device (e.g. figure 5b; (58)) in the first device substrate; forming a shield 30 around the active device; forming a first device bonding layer (figures 2b and 5b; see paragraph [0043]) on a first side of the first device substrate; but fail to explicitly show forming a second device substrate; forming a passive device in the second device substrate; forming a second device bonding layer on a first side of the second device substrate; and bonding the first device bonding layer to the second device bonding layer. 
A second device layer comprising a passive device and a second device bonding layer, the second device layer attached to the first device bonding layer is an obvious design option.  The device of figure 2b of Barth et al. discloses shield 30 having a planar mesh-shaped top portion disposed over RF circuit (1 see paragraph [0043]).  According to (paragraph [0024]) said shield may inter alia aim at shielding an adjacent chip.  Although this is not explicitly described in Barth et al., said mesh shaped arrangement of shield 30 as well as the above mentioned bonding contacts 88 strongly suggest to provide the disclosed device in a stacked, bonded configuration with an RF sensitive (or RF emitting) device layer.   The feature that such an RF sensitive (or RF emitting) device layer comprises a passive device is clearly a very typical arrangement.
It is further noted that bonding a passive device layer on an active device layer is a routine track for the skilled person and e.g. described in Barth et al.
The combination of Barth et al. as modified by Barth et al. (2) show the features of the claimed invention as detailed above, but fail to explicitly show the second device bonding layer attached to and in contact with the first device bonding layer, and a shield around the active device and wherein the shield is in between the active device and the passive device. 
Yang et al. (figures 2d, 3d, 4a, 6a and 10a) specifically figure 10a (see paragraph [0049]) show the second device bonding layer 153 attached to and in contact with the first device bonding layer 252, and a shield 414,201 around the active device (figure 10a; shield 414,201 around 104) and wherein the shield (414 is between 104 and 160) is in between the active device 104 and the passive device 160.
Therefore, it would be obvious to one of ordinary skill at the time of the invention to use the shield of Yang et al. in the combination of Barth et al. as modified by Barth et al. (2) for the purpose of provide testing an electromagnetic interference shield over a SiP module.
In regards to claim 16, Barth et al. in view of Barth et al. (2) /Yang et al.  discloses wherein forming the shield 30 comprises: forming a plurality of bonding contacts in a first plane of the first device bonding layer (figures 2b and 5b; see paragraph [0043]).  The examiner takes the position that this further structure is outside of the shield section in figure 5 of forming a plurality of bonding layer contacts in a second plane parallel to the first plane; forming a plurality of bonding layer interconnects in the second plane; forming a plurality of vias in a third plane parallel to the second plane opposite the first plane; and forming a plurality of end of line interconnects in a fourth plane parallel to the third plane opposite the second plane, wherein the plurality of bonding layer contacts couple at least one of the plurality of bonding layer interconnects to at least another one of the plurality of bonding layer contacts and the plurality of end of line interconnects couple at least one of the plurality of vias to at least another one of the plurality of vias. 
In regards to claim 17, Barth et al. in view of Barth et al. (2) /Yang et al.  discloses further comprising forming a plurality of I/O pins 70,68,64 and a plurality of ground contacts other 70,68,64) at a first side of the first device layer, and wherein the first device bonding layer is at a second side of the first device layer opposite the first side of the first device layer. 
In regards to claim 18, Barth et al. in view of Barth et al. (2)/Yang et al.  discloses wherein the shield 30 is coupled to at least one of the plurality of ground contacts. 
In regards to claim 19, Barth et al. in view of Barth et al. (2)/Yang et al.  discloses wherein the shield 30 is configured to surround at least one of plurality of I/O pins at the first side of the first device layer. 
In regards to claim 20, Barth et al. as modified by Barth et al. (2) discloses the features of the claimed invention as detailed above, but fail to explicitly show wherein the shield is configured to surround a top and one or more sides of the active device.
 Yang et al. (figures 2d, 3d, 4a, 6a and 10a) specifically figure 10a (see paragraph [0049]) show wherein the shield 414,201 is configured to surround a top (with 414 on top) and one or more sides 201 of the active device 104. 
Therefore, it would be obvious to one of ordinary skill at the time of the invention to use the shield of Yang et al. in the combination of Barth et al. as modified by Barth et al. (2) for the purpose of provide testing an electromagnetic interference shield over a SiP module.

Response
Applicant's arguments filed 3/14/2022 have been fully considered, but are moot in view of the and modified and new grounds of rejections detailed above.

The insertion of Applicant's additional claimed language, for example, "on claims 1, 6, 8, 9, 13, 15, 16, and 20" cause for further search and consideration to make this action final.

Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









5/18/2022
/Alexander O Williams/
Primary Examiner, Art Unit 2826